UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K (Amendment No. 3) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 18, 2006 Procera Networks, Inc. (Exact name of Registrant as specified in its charter) Nevada 000-49862 33-0974674 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Cooper Court, Los Gatos, CA (Address of principal executive offices) (Zip Code) (408) 354-7200 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amended Current Report on Form 8-K/A amends and supplements the Current Report on Form 8-K filed by the Registrant on August 31, 2006, as amended and supplemented by the Amended Current Report on Form 8-K/A filed by the Registrant on November 3, 2006 and the Amended Current Report on Form 8-K/A filed by the Registrant on March 8, 2007 (as amended, the Previous Report).Item 9.01 of the Previous Report is hereby amended to provide a revised Exhibit 99.1 to add the opinion of Registrants independent accountants, identification and reconciliation between Swedish and US generally accepted accounting principals,clarification that the financial statements were audited in accordance with US generally accepted accounting standards and an amended Exhibit 99.2 to provide a revision of Proforma statements to reflect the final purchase price and allocation of acquisition amortization. Item 9.01.Financial Statements and Exhibits (a)Financial statements of business acquired. The Audited Financial Statements of Netintact and its subsidiary as of and for the years ended June 30, 2005 and June 30, 2006 are attached hereto as Exhibit 99.1 and are incorporated herein by reference. (b)Pro forma financial information. The unaudited pro forma combined balance sheet as of October 1, 2006 and the unaudited proforma combined statements of operations for the year ended January 1, 2006 and the nine months ended October 1, 2006 are presented in condensed format and are based on the historical financial statements of Procera Networks, Inc. (Procera),
